Citation Nr: 0533487	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  He also had 1 year and 19 days of prior 
service with the Army National Guard of New York.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.  In June 2003, the veteran testified via 
videoconference at a Board hearing.  This matter was 
previously before the Board and was remanded in January 2004.

By way of correspondence dated in March 2005, the veteran 
stated that he wished to withdraw his claim for entitlement 
to service connection for tinnitus.  As such, this issue is 
no longer considered to be in appellate status.  Moreover, 
the Board notes that by way of correspondence dated in 
October 2005, the veteran was afforded an opportunity for a 
hearing with another Veterans Law Judge (VLJ) as the VLJ who 
conducted the June 2003 hearing is no longer employed by the 
Board.  By way of correspondence dated in November 2005, the 
veteran notified the Board that he did not want to attend an 
additional hearing.


FINDINGS OF FACT

1.  By decision in September 1992 the RO denied the veteran's 
claim of entitlement to service-connection for hearing loss; 
the veteran did not file a timely notice of disagreement.

2.  In an April 1999 communication, the veteran effectively 
requested that his hearing loss claim be reopened. 

3.  The evidence received since the September 1992 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for reopening the claim of entitlement to 
service connection for hearing loss.  The discussions in the 
rating decision and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a May 2002 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002). The May 
2002 VCAA letter and a subsequent VCAA letter in March 2004 
also effectively informed the veteran of the need to submit 
any pertinent evidence in his possession.  
 
The Board also notes that the May 2002 VCAA letter was sent 
to the appellant prior to the August 2002  rating decision 
from which the present appeal arises.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
various additional medical records obtained as a result of 
the prior Board remand as well as the report of a VA medical 
examination report with medical opinion.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In a March 2004 
communication, the veteran stated that he had no additional 
evidence to submit.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Analysis

As noted in the January 2004 remand, although an August 1999 
RO decision denied reopening of the hearing loss claim, 
proper notice of that determination was not furnished to the 
veteran.  The Board therefore found that the August 1999 
decision was not final.  

Looking to the period prior to the August 1999 decision, the 
record shows prior denials.  It appears that the most recent 
final denial was by way of a September 1992 rating decision.  
The RO did sent notice of the decision to the veteran at his 
last address of record.  However, the veteran did not file a 
timely notice of disagreement.  Therefore, the September 1992 
rating decision became final.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The Board therefore looks to whether new 
and material evidence has been received since the September 
1992 decision. 

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
April 1999, the change in the regulation does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claim for hearing loss.

Evidence of record at the time of the September 1992 rating 
decision consisted of service medical records, private 
medical records, VA treatment records and VA examination 
reports, as well as statements submitted by the veteran.  

Evidence received since the September 1992 rating decision 
includes additional VA treatment records as well as a May 
2004 VA examination report with an etiology opinion regarding 
the veteran's current hearing loss disability.  None of the 
medical treatment records received since September 1992 
suggest any causal relationship between the veteran's hearing 
loss and service.  

The May 2004 VA examiner noted a long occupational history of 
noise exposure with no hearing protection in work such as 
construction work, jack jammer, power tools, and power lawn 
mower.  The examiner also noted that hearing protection was 
worn in factory and plant work, construction work, 
pipefitting, oil rigs and public road work.  The examiner 
further noted that no hearing protection was worn during 
military duties such as firearms, machine guns, mortars, 
firing range, heavy artillery and demolitions.  The May 2004 
VA opinion is to the effect that it is less likely than not 
that the veteran's hearing loss is due to military noise 
exposure.  This opinion is adverse to the veteran's claim.  
Evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 
452 (1992). 



ORDER

The veteran's claim of entitlement to service connection for 
hearing loss disability has not been reopened.  The appeal is 
denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


